An unpublis d order shall not be regarded as precedent and shall not be cited as legal authority. SCR 123.

EUFREME Caunr
OF
NEVADA

ﬁLERK’S ORDER

mew? «limb:

IN THE SUPREME COURT OF THE STATE OF N EVADA

l

 

g PARADISE HARBOR PLACE TRUST, No, 66548
E Appellant,
vs. '
GREEN TREE SERVTCING, LLC, F i L  9
W , Respondent NW 1 2 2W}
T 11E .LIMBEMAN
GLER ssliﬁmi Ginsu"
"’%mﬁ~
ORDER DISMI SSI N G APPEAL

Cause appearing, appellant’s motion far a voluntary dismissal
0f this appeal is granted. This appeal is dismissed. NRAP 42%)). Each
party shall bear its own fees and costs.

It is so ORDERED.

CLERK OF THE SUPREME CGURT
TRACIE K. I  
BY: '

cc: Hon. Susan Johnson, District Judge
f Law Ofﬂcesnf Michael F. B01111, Ltd.
Brooks Hubby LL]?

Eighth District Court Clerk